            Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 1 of 25 PageID #: 5
            IN THE' 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC00135
REX M BURLISON                                                                                                         Special Process Server 1
Plaintiff/Petitioner:                                           Plaintiffs/Petitioner's Attorney/Address
ANTIONE FRANKLIN                                                BRIAN KURTH                                            Special Process Server 2
                                                                1717 PARK AVENUE
                                                          vs.   ST LOUIS, MO 63104                                     Special Process Server 3
Defendant/Respondent:                                           Court Address:
ALLIED SERVICES LLC                                             CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Pers Injury-Vehicular                                        SAINT LOUIS, MO 63101                                        (Date File Stamo)
                                                       Summons in Civil Case
  The State of Missouri to: TIMOTHY HARTUPEE
                            Alias:
 1744 APPLE HILL DRIVE
 ST. LOUIS, MO 63010
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  January 22, 2020
                                               Date
                                                                                              -r�/�         Clerk
                                   Further Information:
                                                           Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by: (check one)
    D delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    D leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
         _____________________, a person of the defendant's/respondent's family over the age of
         15 years who permanently resides with the defendant/respondent.
    D (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
        ___________________ (name) __________________ (title).
    D other:---------------------------------------
    Served at ____________________________________ (address)
    in ____________ (County/City of St. Louis), MO, on ___ _ _ ____ (date) at _____ (time).


                   Printed Name of Sheriff or Server                                                Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                Subscribed and sworn to before me on _____________ (date).
          (Seal)
                                 My commission expires: ________
                                                                       Date                                     Notary Public
  Sheriff's Fees, if applicable
  Summons                       $______
  Non Est                       $______
  Sheriffs Deputy Salary
  Supplemental Surcharge        $__1�0.0�
                                       � 0___
  Mileage                      $______ �--miles@$. __ _ per mile)
  Total                         $ _ _____
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Su reme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id# 20-SMCC-453               1 of 1            Civil Procedure Form No. 1; Rules 54.01 - 54.05,
                                                                                              54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo

                                                                                                           EXHIBIT A
              Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 2 of 25 PageID #: 6
   STs        IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                                   Case Number: 2022-CC00135
REXM BURLISON                                                                                                                   Special Process Server 1
Plaintiff/Petitioner:                                                Plaintiffs/Petitioner’s Attorney/Address
ANTIONE FRANKLIN                                                     BRIAN KURTH                                                Special Process Server 2
                                                                     1717 PARK AVENUE
                                                               vs.   ST LOUIS, MO 63104_____________                            Special Process Server 3
Defendant/Respondent:                                                Court Address:
 ALLIED SERVICES LLC                                                 CIVIL COURTS BUILDING
                                                                     10 N TUCKER BLVD
Nature of Suit:
                                                                     SAINT LOUIS, MO 63101
CC Pers Injury-Vehicular                                                                                                                (Date File Stamp)

                                                            Summons in Civil Case
 The State of Missouri to:          ALLIED SERVICES LLC

                                   Alias: D/B/A REPUBLIC SERVICES                                                ST LOUIS COUNTY
 THE CORPORATION COMPANY
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105
      COURT SEAL OF       You are summoned to appear before this court and to file your pleading to the petition, a


          Upv    o
                          copy of which is attached, and to serve a copy of your pleading upon the attorney for
                          plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                          exclusive of the day of service. If you fail to file your pleading, judgment by default may

            u?.       §   be taken against you for the relief demanded in the petition.


      CITY OF ST LOUIS                       January 22, 2020
                                                   Date                                                              Clerk
                                        Further Information:
                                                 Sheriff’s or Server’s Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    1 certify that I have served the above summons by: (check one)
    □ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    □ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
        _______________________________________________________ , a person of the defendant’s/respondent’s family over the age of
        15 years who permanently resides with the defendant/respondent.
    □ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
      ___________________________________________________ (name)___________________________                                  (title).
    □ other:

    Served at                                                                                                                                   (address)
     in                                               (County/City of St. Louis), MO, on                                 (date) at              ___ (time).



                     Printed Name of Sheriff or Sen/er                                              Signature of Sheriff or Server
                                 Must be sworn before a notary public if not served by an authorized officer:
                                  Subscribed and sworn to before me on_____________________________                           (date).
            (Seal)
                                  My commission expires:
                                                                            Date                                         Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $.
  Non Est                          $.
  Sheriffs Deputy Salary
  Supplemental Surcharge           $          10.00
  Mileage                          $.                                    miles @ $..        per mile)
  Total                            $.
   A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
   classes of suits, see Supreme Court Rule 54.__________________________________________________________________________




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-452                     1 of 1               Civil Procedure Form No. 1; Rules 54.01 -54.05,
                                                                                                        54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
                                                                                              Electronically Filed - City of St. Louis - January 22, 2020 - 09:03 AM
     Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 3 of 25 PageID #: 7
                                                                          2022-CC00135

                      IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                   STATE OF MISSOURI

ANTIONE FRANKLIN,                                  )
                                                   )
         Plaintiff,                                )      Cause No.:
v.                                                 )
                                                   )      Div. No.:
ALLIED SERVICES, LLC d/b/a REPUBLIC                )
SERVICES,                                          )      JURY TRIAL DEMAND
(Serve:                                            )
The Corporation Company                            )
120 South Central Avenue                           )
Clayton, MO 63105)                                 )
                                                   )
and                                                )
                                                   )
TIMOTHY HARTUPEE,                                  )
(Serve at:                                         )
1744 Apple Hill Drive                              )
Arnold, MO 63010)                                  )
                                                   )
         Defendants.                               )

                              MEMORANDUM TO THE COURT

         COMES NOW Plaintiff and requests that a summons be issued to each of the following

Defendants:

ALLIED SERVICES, LLC d/b/a REPUBLIC SERVICES – to be served by the St. Louis
County Sheriff

SERVE:           The Corporation Company
                 120 South Central Avenue
                 Clayton, MO 63105

TIMOTHY HARTUPEE – to be served by the Jefferson County Sheriff

SERVE:           1744 Apple Hill Drive
                 Arnold, MO 63010
                                                                                             Electronically Filed - City of St. Louis - January 22, 2020 - 09:03 AM
  Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 4 of 25 PageID #: 8




       WHEREFORE, Plaintiff prays that this Court issue a summons to the each of the above

named Defendants, and further requests that said summons for each Defendant be returned to

Plaintiff’s counsel to be forwarded to their respective Sheriff’s office.


                                         Meyerkord & Meyerkord, LLC

                                               /s/ Brian D. Kurth
                                               Brian D. Kurth               #59651
                                               1717 Park Avenue
                                               St. Louis, MO 63104
                                               (314) 300-3000
                                               (314) 222-0525 Fax
                                               bdk@meyerkordlaw.com
                                               Attorney for Plaintiff
                                                                                                       Electronically Filed - City of St. Louis - January 22, 2020 - 09:03 AM
     Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 5 of 25 PageID #: 9
                                                                                  2022-CC00135

                      IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                   STATE OF MISSOURI

ANTIONE FRANKLIN,                                        )
                                                         )
         Plaintiff,                                      )      Cause No.:
v.                                                       )
                                                         )      Div. No.:
ALLIED SERVICES, LLC d/b/a REPUBLIC                      )
SERVICES,                                                )      JURY TRIAL DEMAND
(Serve:                                                  )
The Corporation Company                                  )
120 South Central Avenue                                 )
Clayton, MO 63105)                                       )
                                                         )
and                                                      )
                                                         )
TIMOTHY HARTUPEE,                                        )
(Serve at:                                               )
1744 Apple Hill Drive                                    )
Arnold, MO 63010)                                        )
                                                         )
         Defendants.                                     )

                                              PETITION

         COMES NOW plaintiff Antione Franklin, by and through his attorneys, and for his cause

of action against defendants Allied Services, LLC d/b/a Republic Services and Timothy

Hartupee, states as follows:

                                    GENERAL ALLEGATIONS

         1.      That Plaintiff Antione Franklin is a resident and citizen of the State of Missouri.

         2.      That Defendant Allied Services, LLC (“Allied”) is and was at all times relevant

hereto a Delaware corporation that is registered and in good standing with the State of Missouri

at the time of the incident that is the subject of this suit.

         3.      That at all times relevant hereto Defendant Allied is and was doing business as


                                                    1
                                                                                                         Electronically Filed - City of St. Louis - January 22, 2020 - 09:03 AM
 Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 6 of 25 PageID #: 10




Republic Services for the purposes of trash collection in Missouri.

          4.    That Defendant Timothy Hartupee (“Hartupee”) is and was at all times relevant

hereto a resident and citizen of the State of Missouri.

          5.    That Defendant Hartupee at all times relevant hereto acted as the agent, servant

and employee of defendant Allied and acted within the course and scope of his employment with

Allied.

          6.    That Defendant Allied at all times relevant hereto acted by and through its agents,

servants and employees, including defendant Hartupee, who was acting within the course and

scope of his employment

          7.    That jurisdiction is proper in the State of Missouri because this action arises out of

a tort committed in Missouri.

          8.    That venue is proper in the Circuit Court of the City of St. Louis, Missouri

pursuant to section 508.010 of the Revised Statutes of Missouri (2005).

          9.    That on April 11, 2018, plaintiff Antione Franklin was operating a vehicle

southbound on South Broadway Avenue in the City of St. Louis, Missouri.

          10.   That on April 11, 2018, plaintiff Antione Franklin while operating a vehicle

southbound on South Broadway Avenue in the City of St. Louis, Missouri, made a right hand

turn into a Conoco gas station located at 4355 South Broadway, City of St. Louis, Missouri.

          11.   That on April 11, 2018, defendant Hartupee, while in the course and scope of his

employment with defendant Allied, was operating a trash truck owned by defendant Allied with

permission of defendant Allied on the Conoco premises located at 4355 South Broadway

Avenue, City of St. Louis, Missouri.

          12.   That on April 11, 2018 defendant Hartupee operated the trash truck and caused it


                                                  2
                                                                                                    Electronically Filed - City of St. Louis - January 22, 2020 - 09:03 AM
 Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 7 of 25 PageID #: 11




to back into and collide with Plaintiff’s vehicle on the Conoco premises located at 4355 South

Broadway Avenue, City of St. Louis, Missouri.

                            COUNT I – Negligence – All Defendants

       13.     That Plaintiff Antione Franklin incorporates by reference the allegations of

paragraphs 1 through 12 as though fully set forth herein.

       14.     That the aforesaid collision was directly and proximately caused by the

negligence and carelessness of Defendants in the operation, maintenance, and control of the trash

truck in the following respects, to-wit:

               (a)     Defendant Hartupee, acting as the agent, servant, and employee of

                       defendant Allied, did immediately prior to and at the time of said

                       occurrence, drive and operate the trash truck at a rate of speed that was

                       high, excessive, and dangerous under the circumstances and conditions

                       then and there existing.

               (b)     Defendant Hartupee, acting as the agent, servant, and employee of

                       defendant Allied, failed and omitted to keep and maintain a constant,

                       careful, and vigilant watch and lookout so as to see and discover the

                       presence and movement of other vehicles at and near the aforesaid

                       location.

               (c)     Defendant Hartupee, acting as the agent, servant, and employee of

                       defendant Allied, failed and omitted to stop the trash truck, slacken the

                       speed thereof, change the course thereof, swerve the same aside, or sound

                       a warning of his approach and movement, when, in the exercise of the




                                                  3
                                                                                                    Electronically Filed - City of St. Louis - January 22, 2020 - 09:03 AM
 Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 8 of 25 PageID #: 12




                       highest degree of care, he could and should have done so and thus and

                       thereby have avoided the aforesaid occurrence.

               (d)     Defendant Hartupee, acting as the agent, servant, and employee of

                       defendant Allied, did at the time and place aforesaid negligently and

                       carelessly cause and permit the trash truck to strike and collide with the

                       vehicle operated by plaintiff Antione Franklin.

       15.     That Defendant Allied is vicariously liable for the negligence of defendant

Hartupee, referenced in the above paragraphs, in that defendant Allied was acting by and through

defendant Timothy Hartupee as its agent, servant or employee at the time that defendant

Hartupee engaged in these negligent acts.

       16.      That as a direct and proximate result of Defendants’ aforesaid negligence,

Plaintiff was caused to suffer injuries to his neck, back, left arm and left shoulder. Plaintiff

suffered, and will ever suffer in the future, severe pain and mental anguish as a result thereof;

and the use, movement, and function of the aforesaid injured parts have been severely and

permanently impaired and diminished.

       17.     That as a further direct and proximate result of Defendants’ aforesaid negligence,

and the resulting injuries sustained by Plaintiff, Plaintiff has been caused to undergo certain

reasonable and necessary medical and hospital care and treatment, for which he has been caused

to incur or become indebted for an amount as yet to be determined but in excess of $127,000.00,

and he will be caused to undergo further such care and treatment in the future and to incur or

become indebted for further such large sums therefor.




                                                  4
                                                                                                    Electronically Filed - City of St. Louis - January 22, 2020 - 09:03 AM
 Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 9 of 25 PageID #: 13




        18.    That as a further direct and proximate result of Defendants’ aforesaid negligence,

and the resulting injuries sustained by Plaintiff, Plaintiff has been caused to lose wages in an

amount in excess of $11,000.

        WHEREFORE, Plaintiff prays for judgment against Defendants in such sum as is fair and

reasonable but in excess of Twenty-Five Thousand Dollars ($25,000.00) together with his costs

herein expended.


                                              MEYERKORD & MEYERKORD

                                      By:     /s/ Brian D. Kurth
                                              Brian D. Kurth,            #59651
                                              Attorneys for Plaintiff
                                              1717 Park Avenue
                                              St. Louis, Missouri 63104
                                              (314) 436-9958
                                              (314) 571-7138 (Facsimile)
BDK/s




                                                 5
                                                                                                                                                                            Electronically Filed - City of St. Louis - February 04, 2020 - 03:37 PM
     ■tjvyw.   Case:
                *
                     4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 10 of 25 PageID #: 14
                  IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

    Judge or Division:                                                Case Number: 2022-CC00135
    REX M BURLISON                                                                                                              Special Process Server 1
    Plaintiff/Petitioner:                                             Plaintiffs/Petitioner’s Attorney/Address
    ANTIONE FRANKLIN                                                  BRIAN KURTH                                               Special Process Server 2
                                                                      1717 PARK AVENUE
                                                                vs.   ST LOUIS, MO 63104                                        Special Process Server 3
    Defendant/Respondent:                                             Court Address:
    ALLIED SERVICES LLC                                               CIVIL COURTS BUILDING
    Nature of Suit:                                                   10 N TUCKER BLVD
    CC Pers Injury-Vehicular                                          SAINT LOUIS, MO 63101
                                                                                                                                          (Date File Stamp)
                                                            Summons in Civil Case
    The State of Missouri to:        ALLIED SERVICES LLC

                             Alias: D/B/A REPUBLIC SERVICES                                                      ST LOUIS COUNTY
    THE CORPORATION COMPANY      30
    120 SOUTH CENTRAL AVENUE      CTCjQ*2.
    CLAYTON, MO 63105
         COURT SEAL OF        You are summoned to appear before this court and to file your pleading to the petition, a


           imi,
          o//^
                              copy of which is attached, and to serve a copy of your pleading upon the attorney for
                              plaintiff/petitioner at the above address all within 30 days after receiving this summons,

               .Hi  o         exclusive of the day of service. If you fail to file your pleading, judgment by default may
                              be taken against you for the relief demanded in the petition.

         CITY OF ST LOUIS                     January 22, 2020
                                                     Date                                                            Clerk
                                         Further Information:
                                                      Sheriff’s or Server’s Return
       Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
       I certify that I have served the above summons by: (check one)
       □ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
       □ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _____________________________________________________ , a person of the defendant’s/respondent’s family over the age of
         /TS years who permanently resides with the defendant/respondent.
       0(for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                                                                                                                      3b-
         ______________I ny - R LQVE_______________(name)___________ INTAKF SPECIALIST                                          (title).                             Sir
        □ other:____________________________
                                                                                                                                                                     DO
       Served at    THE CORPORATION CO.                                                    r*                                                         (address)      -es.
        in- \Str4oute Gouftty                        (County/City of St. Louis), MO, on
                                                                                             6     MfflO                    T
                                                                                                                         (date) at
                                                                                                                                 CJTU7
                                                                                                                                           mi         — (time).
                                                                                                                                                          i' i 1
                                                                                                                                                                    X'}

                                                                                                                                 _4~ ;H                            ‘I V)
                                                                                                                Q7/Ar>  m__
                                                                                                                        n*        •TS
                                                                                                                                                f—.
                                                                                                                                                           '■'X    1=3

                  ^ Printed Name of Sheriff or Server                                              Signature of Sheriff or Server ^                        £?
                                Must be sworn before a notary public if not served by an authorized officer:             —n
                                                                                                                           - co                            rn
                                Subscribed and sworn to before me on                                          ___(date). .
               (Seal)                                                                                                    oo
                                 My commission expires:                                                                  -n cz                              rn
                                                                   Date                                       Notary Publid- ', ^                           Cj
                                                                                                                                                 4-
     Sheriffs Fees, if applicable                                                                                                    i   i "<
                                                                                                                                                 ■ET-
     Summons                      $.
     Non Est                      $.
     Sheriffs Deputy Salary
     Supplemental Surcharge         $_         10.00
     Mileage                        $.                                    miles @          per mile)
     Total                          $.
      A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
      cl a;   qf^Ziits, see Supreme Court Rule 54.


/
                    10 (SMCC) For Court Use Only: Document Id # 20-SMCC-452               1 of 1               Civil Procedure Form No. 1; Rules 54.01 - 54.05,
                                                                                                       54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
                                                                                               Electronically Filed - City of St. Louis - February 04, 2020 - 03:37 PM
     Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 11 of 25 PageID #: 15

Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:BRIAN KURTH, Attorney for Plaintiff
SERVICE EMAIL: bdk@meyerkordlaw.com
                                                                                                Electronically Filed - City of St. Louis - February 18, 2020 - 09:43 AM
Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 12 of 25 PageID #: 16




                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

ANTIONE FRANKLIN,                                    )
                                                     )
       Plaintiff,                                    )      Cause No.: 2022-CC00135
v.                                                   )
                                                     )      Div. No.: 1
ALLIED SERVICES, LLC d/b/a REPUBLIC                  )
SERVICES,                                            )
                                                     )
and                                                  )
                                                     )
TIMOTHY HARTUPEE,                                    )
(Serve at:                                           )
1744 Apple Hill Drive                                )
Arnold, MO 63010)                                    )
                                                     )
       Defendants.                                   )

            NOTICE TO TAKE DEPOSITION FOR DISCOVERY PURPOSES

DATE & HOUR:                                 Tuesday, March 17, 2020 at 9:00 a.m.

PLACE DEPOSITION TO BE TAKEN:                Meyerkord, Meyerkord & Kurth, LLC
                                             1717 Park Avenue
                                             St. Louis, MO 63104

WITNESS TO BE DEPOSED:                       Masood Kureshi
                                             4355 S. Broadway
                                             St. Louis, MO 63111

COURT REPORTER:                              Alaris Litigation


       PLEASE TAKE NOTICE that, pursuant to Rule 57.03(b)(4), the undersigned will take

the deposition of Masood Kureshi, before a notary public, certified videographer and/or other

person authorized to take oaths. Such person or persons shall possess the capacity to testify

about the below enumerated paragraphs and produce all documents identified below:


       1. Any and all surveillance footage from 4355 S. Broadway, St. Louis, MO 63111 taken
           on April 11, 2018 between the hours of 0600 and 0615.
                                                                                   Electronically Filed - City of St. Louis - February 18, 2020 - 09:43 AM
Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 13 of 25 PageID #: 17




        You can comply with this request by producing the requested surveillance

        footage.


                                      Meyerkord & Meyerkord, LLC

                                      /s/ Brian D. Kurth
                                      Brian D. Kurth      #59651
                                      1717 Park Avenue
                                      St. Louis, Mo 63104
                                      (314) 300-3000
                                      (314) 222-0525 Fax
                                      bdk@meyerkordlaw.com
                                                                                                                                           Electronically Filed - City of St. Louis - February 18, 2020 - 09:43 AM
         Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 14 of 25 PageID #: 18


STATE OF MISSOURI )
CITY OF ST LOUIS  ) SS

                                              MISSOURI CIRCUIT COURT
                                           TWENTY-SECOND JUDICIAL COURT
                                                                          (ST. LOUIS CITY)

                                                                      SUBPOENA
                                                        (Order to Appear and/or Produce Document)
  Antione Franklin
                                              Plaintiff/Petitioner

<3141 300-0000                    Brian D. Kurth
Attorney for Plaintiff/Petitioner
                                                                                                         Cause No* 2022-CC00135
vs.
                                                                                                    Division No*       1
 Allied Serviced, LLC d/b/a Republic Services, et al
                        Defendant/Respondent

(____)
Attorney for Defendant/Respondent

THE STATE OF MISSOURI, TO                Masood Kureshi

                                             .GREETING:
           YOU ARE HEREBY COMMANDED. That setting aside all manner of excuse and delay, you be and appear at
  Meyerkord, Meyerkord & Kurth, 1717 Park Avenue, St. Louis, MO 63104
in the City ofSt. Louis, on the 17th dav of,             March                    _____ at__
                                                                                 2020                9    o’clock   A .m..
and thereafter from time to time until the case can be disposed of or you are finally dischaiged.


r To testify on behalf of_________________________________________________________________________
]X| To produce tbg fannwmft- Any and all surveillance footage from 4355 S. Broadway, St. Louis, MO 63111
 taken on April 11,2018 between the hours of 0600 and 0615.__________________________________

□                                                                                          Thomas L. Kloeppinger
                                                                                                CIRCUIT CLERK




The attorney or party requesting attendance of witness is :                 Piain-Vi-ffi
|r~l The date and hour that your testimony shall be required cannot be stated with certainty. Therefore, you are directed to telephone
                                    at                 »between the hours of 9:00 AM and 5:00 PM on                             at which
time you will be further instructed concerning your appearance. Such instruction may require that you appear on a subsequent date,
without further personal service.
FORM 21 (12/99ML)
                                                                                                                                             Electronically Filed - City of St. Louis - February 18, 2020 - 09:43 AM
        Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 15 of 25 PageID #: 19



                                                        OFFICER’S RETURN


       Served a copy hereof, in the City of St. Louis, Missouri, on the__                             day of.
(by reading same) (by delivering a true copy) to the within names witness.


                                                  To summoning the witness                                      $.

                                                  To the return of the non est on this subpoena                 $.

                                                  To            miles traveled serving this subpoena $.

                                                                                     TOTAL FEES                  $.

                                                                 Sheriff of the City of St. Louis


                                                                 By.
                                                                                             Deputy

                                    INSTRUCTIONS TO APPLY FOR WITNESS FEE

         After the witness has testified of has been dismissed, the witness shall take this copy to the Office of the Circuit Clerk, or to
the appropriate Division Clerk, for entry on the books as provided by law. Otherwise, witness fees cannot be taxed.


                                                          WITNESS CLAIM

         I hereby certify that I am entitled to             days and                 miles for service as a witness under a subpoena.




                                                                 Witness signature

         Subscribed and sworn before me and entered this                  day of




                                                                          Thomas L. Kloeppinger
                                                                         Circuit Clerk
                                                                                                                            Electronically Filed - City of St. Louis - February 24, 2020 - 08:40 AM
      Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 16 of 25 PageID #: 20



In the
CIRCUIT COURT                                                                                r    For File Stamp Only
City of St. Louis, Missouri
Antione Franklin
Plaintiff/Petitioner                                    2/24/20
                                                        Date

vs.                                                     2022-CC00135
                                                        Case number
Allied Services, LLC d/b/a Republic Services, et al
Defendant/Respondent                                    1
                                                        Division
                                                                                                                        J

               REQUEST FOR APPOINTMENT OF PROCESS SERVER
       Comes now _Pla
                   _ _in_ti _ff_______________________, pursuant
                                                 Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
       Scott Biondo (Scott Biondo Consulting)            404 Jungermann, St. Peters, MO 63376 314-956-1160
       Name of Process Server                            Address                                      Telephone

       Name of Process Server                            Address                                      Telephone

       Name of Process Server                            Address                                      Telephone
       to serve the summons and petition in this cause on the below named parties.
       SERVE:                                                       SERVE:
       Timothy Hartupee
       Name                                                         Name
       1744 Apple Hill Drive
       Address                                                      Address
       Arnold, MO 63010
       City/State/Zip                                               City/State/Zip

       SERVE:                                                       SERVE:
       Name                                                         Name
       Address                                                      Address
       City/State/Zip                                               City/State/Zip

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk                               Brian D. Kurth
                                                                    Attorney/Plaintiff/Petitioner
                                                                    59651
       By___________                                                Bar No.
         Deputy Clerk                                               1717 Park Avenue, St. Louis, MO 63141
                                                                    Address
                                                                    314-300-3000
       Date                                                         Phone No.
  Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 17 of 25 PageID #: 21                                               m
                                                                                                                                CD
                                                                                                                                n •
                                                                                                                                3
                                                                                                                                 3.
                                                                                                                                 o
                                                                                                                                 92.
                                                                                                                                •<
In the                                                       f/frtti*        m                                                   Z!
                                                            ?                    s                                              CD

CIRCUIT COURT
                                                                                                                                CL

                                                            ?!                                    r   For File Stamp Only
                                                                                                                            i   Q
City of St. Louis, Missouri                                                                                                     O ■
                                                                 l&LfOmi tfffy
Antione Franklin                                                                                                                2-
Plaintiff/Petitioner                                    2/24/20                                                                 o
                                                        Date                                                                    £.
                                                                                                                                cn
vs.                                                     2022-CC00135                                                            n
                                                                                                                                CD
                                                        Case number                                                             R".
Allied Services, LLC d/b/a Republic Services, et al                                                                             C
                                                                                                                                0)
Defendant/Respondent                                    1                                                                       <2
                                                        Division                                                                ro
                                                                                                  L                         J   to
                                                                                                                                o
                                                                                                                                NJ
                                                                                                                                O
               REQUEST FOR APPOINTMENT OF PROCESS SERVER                                                                        O
       Comes now Plaintiff                                                                               pursuant               CO
                                                 Requesting Party                                                               •£»
                                                                                                                                o
       to Local Rule 14, requests the appointment by the Circuit Clerk of                                                       >.
       Scott Biondo (Scott Biondo Consulting)     404 Jungermann, St. Peters, MO 63376 314-956-1160                             <:
       Name of Process Server                            Address                                          Telephone
                                                                                  ((
        btfU/J)        Co V t) EjC-                                                                          /'
       Name of Process Server                            Address                                          Telephone

       Name of Process Server                            Address                                          Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE:                                                           SERVE:
       Timothy Hartupee
       Name                                                             Name
       1744 Apple Hill Drive
       Address                                                          Address
       Arnold, MO 63010
       City/State/Zip                                                   City/State/Zip

       SERVE:                                                           SERVE:
       Name                                                             Name
       Address                                                          Address
       City/State/Zip                                                   Clty/State/ZIp

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk                                   Brian D. Kurth
                                                                        Attorney/Plaintiff/Petitioner
                                                                        59651
       By                       )/n^j                                   Bar No.
            Deputy Clerk /                                              1717 Park Avenue, St. Louis, MO 63141
                                                                        Address
                            3' ^                                        314-300-3000
       Date                                                             Phone No.
     M&eii     Case:Vfc-
                    4:20-cv-00353-SRC Doc. #: 1-1 ■ Filed: 03/04/20 Page: 18 of 25 PageID #: 22
      Ml
      mt) IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI
                                                                                                                                                                                /
    Judge or Division:                                                 Case Number: 2022-CC00135                                                    ««a>


    REX M BURLISON
    Plaintiff/Petitioner:                                              Plaintiffs/Petitioner’s Attorney/Address
                                                                                                                                   Special Proi
                                                                                                                                                                ED
    ANTIONE FRANKLIN                                                   BRIAN KURTH                                                 Special Process Server 2
                                                                       1717 PARK AVENUE
                                                              vs.      ST LOUIS, MO 63104
    Defendant/Respondent:                                              Court Address:
                                                                                                                                   Special Process Server
                                                                                                                                                                £*
    ALLIED SERVICES LLC                                                CIVIL COURTS BUILDING
                                                                                                                                                           XV
    Nature of Suit:                                                    10 N TUCKER BLVD                                                                    $
    CC Pers Injury-Vehicular                                           SAINT LOUIS, MO 63101
                                                                                                                                        (Date File Stamp)            x\
                                                          Summons in Civil Case
y
     The State of Missouri to: TIMOTHY HARTUPEE
                               Alias:
                                                                                                                                                    ^-"4 o
V    1744 APPLE HILL DRIVE
     STTLOUiSrMO 63010
          COURT SEAL OF         You are summoned to appear before this court and to file your pleading to the petition, a
              *411
               mm   -MCP
                                copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                plaintiff/petitioner at the above address all within 30 days after receiving this summons,
           9S
               am     §
                       o        exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                be taken against you for the relief demanded in the petition.
                                                                                                                                                   rjfv>
          CITY OF ST LOUIS                  January 22, 2020                                                                                       (T5C
                                                                                                                                                   c:o
                                                   Date                                                                Clerk                m      -h<-
                                                                                                                                            co
                                       Further Information:                                                                                         -OCT                    *
                                                         Sheriff’s or Server’s Return                                     4T- 321“
        Note to serving officer Summons should be returned to the court within 30 days after the date of issue.
        I certify that I have served the above summons by: (check one)                                                    3E                                                        i

        □ delivering a copy of the summons and a copy of the petition to the defendant/respondent.                        gy Orr
        □ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/resppndig^ith
             _______________________________________________ , a person of the defendant's/respondent's family c^§r thf^fl? of
             15 years who permanently resides with the defendant/respondent.
        □ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                     (name)
                                                                                                                                                                    ikcT"
        Sen/ed at              ________                                                                                                      __(address^^*

        in__                                                        ,ity of St. Louis), MO, on        1 Y~zJ ~Z o          (date) at   ) / US       (time).


                        Printed Name of Sheriff or Server                                       r      Signature of SheritrorServe
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on                                               (date).
               (Sea/)
                                     My commission expires:
                                                                                Date                                       Notary Public
      Sheriffs Fees, if applicable
      Summons                      $.
      Non Est                      S ~2P
      Sheriffs Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $.                          miles @ $..      per mile)
      Total                        $.
      A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
      classes of suits, see Supreme Court Rule 54.___________________ ____________________________________________




    OSCA (06-18) SM30 (SR/ICC) For Court Use Only: Document Id # 20-SMCC-453                     1 of 1           Civil Procedure Form No. 1; Rules 54.01 -54.05,
                                                                                                          54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
             Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 19 of 25 PageID #: 23
    y]
               IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                               Case Number: 2022-CC00135
 REX M BURLISON                                                                                                          Special Process Server 1
 Plaintiff/Petitioner:                                            Plaintiffs/Petitioner's Attomey/Address
 ANTI ONE FRANKLIN                                                BRIAN KURTH                                            Special Process Server 2
                                                                  1717 PARK AVENUE
                                                            vs.   ST LOUIS, MO 63104______________                       Special Process Server 3
 Defendant/Respondenfc                                            Court Address:
 ALLIED SERVICES LLC                                              CIVIL COURTS BUILDING
 Nature of Suit:                                                  10 N TUCKER BLVD
 CC Pers Injury-Vehicular                                         SAINT LOUIS, MO 63101
                                                                                                                              (Date File Stampl
                                                        Summons in Civil Case
 The State of Missouri to: TIMOTHY HARTUPEE
                           Alias:
 1744 APPLE HILL DRIVE
 arrcggiE, mo esoio
      COURT SEAL OF         You are summoned to appear before this court and to file your pleading to the petition, a
                            copy of which is attached, and to serve a copy of your pleading upon the attorney for
                            piaintiff/petitioner at the above address all within 30 days after receiving this summons,
       oj          O        exclusive of the day of service. If you fail to file your pleading, judgment by default may
                       §    be taken against you for the relief demanded in the petition.

         CITY OF ST LOUIS                 January 22, 2020

                                                 Date                                                         Clerk
                                     Further Information:                                                                                  o -o
                                                      Sheriffs or Server’s Return                                            OX
                                                                                                                                  a
                                                                                                                                  —
                                                                                                                                                           (
     Note to serving officer Summons should be returned to the court within 30 days after the date of issue.            ~n C“C3
     I certify that I have served the above summons by: (check one)                                                     m
     □ delivering a copy of the summons and a copy of the petition to the defendant/respondent.                         ^     — 2Z)
     □ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/responder^SrRE
          _______________________________________________, a person of the defendanfs/respondent’s family over the~i^0
          15 years who permanently resides with the defendant/respondent.                                               jg     '0
     □ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:                        o2
         ___________________________________________ (name)_______________________                                       <7?
     □ other.                                                                                                                         tn
                                                                                                                                      CO---- ni—'

     Served at                                                                                                                        _(address)
     in                                          (County/City of St. Louis), MO, on                               (date) at           _____(time).


                      Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                  Must be sworn before a notary public if not served by an authorized officer:
                                  Subscribed and sworn to before me on                                              (date).
             (Seal)
                                   My commission expires:
                                                                         Date                                     Notary Public
  Sheriffs Fees, if applicable
  Summons                      $
  Non Est                      $
  Sheriffs Deputy Salary
  Supplemental Surcharge       $    10.00
  Mileage                      $.                          miles @          per mile)
  Total                        $.
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-453                1 of 1            Civil Procedure Form No. 1; Rules 54.01 - 54.05,
                                                                                                54.13. and 54.20; 506.120 - 506.140, and 506.150 RSMo
                                                                                                               m
Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 20 of 25 PageID #: 24                                a
                                                                                                               2.
                                                                                 2022-CC00135                  o
                                                                                                               3
                                                                                                               O
                                                                                                               CD
                                                                                                               <
                                                                                                               T)

                                                                                                               CD
                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS                                              a

                                 STATE OF MISSOURI                                                             O
                                                                                                               £
ANTIONE FRANKLIN,                                        )                                                     CO

                                                         )                                                     o
                                                                                                               C
       Plaintiff,                                        )      Cause No.:                                     CO

V.                                                       )                                                     CD
                                                                                                               D
                                                         )      Div. No.:                                      c
                                                                                                               to
ALLIED SERVICES, EEC d/b/a REPUBLIC                      )
SERVICES,                                                )      JURY TRIAL DEMAND                              hO

(Serve:                                                  )
                                                                                                               N)
                                                                                                               O
                                                                                                               ro
The Corporation Company                                  )                                                     o

120 South Central Avenue                                 )                                                     §
Clayton, MO 63105)                                       )                                                     o
                                                                                                               CO

                                                         )                                                     >
                                                                                                               2
and                                                      )
                                                         )                                             .X'Aj
                                                                                                                        !
                                                                                                       03C
TIMOTHY HARTUPEE,                                        )                                      -n     cro
(Serve at:                                               )                                      ^
                                                                                                co     '
                                                                                                         cr         / 1
                                                                                                                    f
1744 Apple Hill Drive                                    )                                      Nj     -OT|

Arnold, MO 63010)                                        )                                            ^2f=
                                                                                                       s.>m
                                                         )                                      §:     -r-o
                                                                                                      'O
                                                                                                           O
        Defendants.                                      )                                     op     ~n^o
                                                                                               cn     —cr
                                              PETITION                                         co


        COMES NOW plaintiff Antione Franklin, by and through his attorneys, and for his cause

of action against defendants Allied Services, EEC d/b/a Republic Services and Timothy

Hartupee, states as follows:

                                    GENERAL ALLEGATIONS

        1.      That Plaintiff Antione Franklin is a resident and citizen of the State of Missouri.

        2.      That Defendant Allied Services, EEC (“Allied”) is and was at all times relevant

hereto a Delaware corporation that is registered and in good standing with the State of Missouri

at the time of the incident that is the subject of this suit.

        3.      That at all times relevant hereto Defendant Allied is and was doing business as


                                                     1
Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 21 of 25 PageID #: 25                          m
                                                                                                         fD
                                                                                                         o
                                                                                                         o
                                                                                                         3
                                                                                                         O
                                                                                                         m
                                                                                                         -<
                                                                                                         ■n

Republic Services for the purposes of trash collection in Missouri.                                      re
                                                                                                         Q_


                                                                                                         O
          4.    That Defendant Timothy Hartupee (“Hartupee”) is and was at all times relevant
                                                                                                         O

                                                                                                         in
hereto a resident and citizen of the State of Missouri.
                                                                                                         O
                                                                                                         C
          5.    That Defendant Hartupee at all times relevant hereto acted as the agent, servant
                                                                                                         0)
                                                                                                         zs
and employee of defendant Allied and acted within the course and scope of his employment with            C
                                                                                                         CD


Allied.                                                                                                  N)
                                                                                                         NJ)

                                                                                                         ro
                                                                                                         o
          6.    That Defendant Allied at all times relevant hereto acted by and through its agents,      M
                                                                                                         O


                                                                                                         §
servants and employees, including defendant Hartupee, who was acting within the course and               o
                                                                                                         GJ
                                                                                                         >
scope of his employment                                                                                  2


          7.    That jurisdiction is proper in the State of Missouri because this action arises out of

a tort committed in Missouri.

          8.    That venue is proper in the Circuit Court of the City of St. Louis, Missouri

pursuant to section 508.010 of the Revised Statutes of Missouri (2005).

          9.    That on April 11, 2018, plaintiff Antione Franklin was operating a vehicle

southbound on South Broadway Avenue in the City of St. Louis, Missouri.

          10.   That on April 11, 2018, plaintiff Antione Franklin while operating a vehicle

southbound on South Broadway Avenue in the City of St. Louis, Missouri, made a right hand

turn into a Conoco gas station located at 4355 South Broadway, City of St. Louis, Missouri.

          11.   That on April 11, 2018, defendant Hartupee, while in the course and scope of his

employment with defendant Allied, was operating a trash truck owned by defendant Allied with

permission of defendant Allied on the Conoco premises located at 4355 South Broadway

Avenue, City of St. Louis, Missouri.

          12.   That on April 11, 2018 defendant Hartupee operated the trash truck and caused it


                                                  2
Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 22 of 25 PageID #: 26                     m
                                                                                                    (D
                                                                                                    2.
                                                                                                    o
                                                                                                    Z3
                                                                                                    n'
                                                                                                    Q)


                                                                                                    T1
                                                                                                    CD
to back into and collide with Plaintiffs vehicle on the Conoco premises located at 4355 South       Q.


                                                                                                    O
Broadway Avenue, City of St. Louis, Missouri.
                                                                                                    O

                                                                                                    CO
                            COUNT I - Negligence - All Defendants                                   r~
                                                                                                    o
                                                                                                    w'
        13.    That Plaintiff Antione Franklin incorporates by reference the allegations of
                                                                                                    0)
                                                                                                    3
paragraphs 1 through 12 as though fully set forth herein.                                           C
                                                                                                    CD

                                                                                                    fsj
                                                                                                    ro
        14.    That the aforesaid collision was directly and proximately caused by the
                                                                                                    NJ
                                                                                                    O
                                                                                                    ND
negligence and carelessness of Defendants in the operation, maintenance, and control of the trash   O

                                                                                                    O
                                                                                                    CD

truck in the following respects, to-wit:                                                            o
                                                                                                    CO
                                                                                                    >
                                                                                                    2
               (a)     Defendant Hartupee, acting as the agent, servant, and employee of

                       defendant Allied, did immediately prior to and at the time of said

                       occurrence, drive and operate the trash truck at a rate of speed that was

                       high, excessive, and dangerous under the circumstances and conditions

                       then and there existing.

               (b)     Defendant Hartupee, acting as the agent, servant, and employee of

                       defendant Allied, failed and omitted to keep and maintain a constant,

                       careful, and vigilant watch and lookout so as to see and discover the

                       presence and movement of other vehicles at and near the aforesaid

                       location.

               (c)     Defendant Hartupee, acting as the agent, servant, and employee of

                       defendant Allied, failed and omitted to stop the trash truck, slacken the

                       speed thereof, change the course thereof, swerve the same aside, or sound

                       a warning of his approach and movement, when, in the exercise of the




                                                  3
Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 23 of 25 PageID #: 27                     m
                                                                                                    CD
                                                                                                    2.
                                                                                                    o
                                                                                                    3
                                                                                                    O'
                                                                                                    0)
                                                                                                    ■<


                                                                                                    ■n
                                                                                                    CD
                       highest degree of care, he could and should have done so and thus and        CL

                                                                                                    o
                       thereby have avoided the aforesaid occurrence.                               3
                                                                                                    CO
               (d)     Defendant Hartupee, acting as the agent, servant, and employee of
                                                                                                    o
                                                                                                    C

                       defendant Allied, did at the time and place aforesaid negligently and        W


                                                                                                    Q)
                                                                                                    D
                       carelessly cause and permit the trash truck to strike and collide with the   C
                                                                                                    0)


                                                                                                    M
                       vehicle operated by plaintiff Antione Franklin.                              ro
                                                                                                    ro
                                                                                                    o
        15.    That Defendant Allied is vicariously liable for the negligence of defendant          M
                                                                                                    O

                                                                                                    O
                                                                                                    CO
Hartupee, referenced in the above paragraphs, in that defendant Allied was acting by and through    o
                                                                                                    OJ
                                                                                                    >
defendant Timothy Hartupee as its agent, servant or employee at the time that defendant             2


Hartupee engaged in these negligent acts.

        16.     That as a direct and proximate result of Defendants’ aforesaid negligence.

Plaintiff was caused to suffer injuries to his neck, back, left arm and left shoulder. Plaintiff

suffered, and will ever suffer in the future, severe pain and mental anguish as a result thereof;

and the use, movement, and function of the aforesaid injured parts have been severely and

permanently impaired and diminished.

        17.    That as a further direct and proximate result of Defendants’ aforesaid negligence,

and the resulting injuries sustained by Plaintiff, Plaintiff has been caused to undergo certain

reasonable and necessary medical and hospital care and treatment, for which he has been caused

to incur or become indebted for an amount as yet to be determined but in excess of $127,000.00,

and he will be caused to undergo further such care and treatment in the future and to incur or

become indebted for further such large sums therefor.




                                                  4
                                                                                                    m
                                               ■*




Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 24 of 25 PageID #: 28                     CD
                                                                                                    o
                                                                                                    o
                                                                                                    Z3
                                                                                                    O
                                                                                                    CD

                                                                                                    Ti

        18.    That as a further direct and proximate result of Defendants’ aforesaid negligence.   CD
                                                                                                    CL

                                                                                                    o
and the resulting injuries sustained by Plaintiff, Plaintiff has been caused to lose wages in an    £
                                                                                                    O
                                                                                                    CO
amount in excess of $11,000.
                                                                                                    o
        WHEREFORE, Plaintiff prays for judgment against Defendants in such sum as is fair and       C/>

                                                                                                    C_
                                                                                                    CD
                                                                                                    D
reasonable but in excess of Twenty-Five Thousand Dollars ($25,000.00) together with his costs       C
                                                                                                    CD

                                                                                                    ro
herein expended.                                                                                    ro
                                                                                                    EJ
                                                                                                    O
                                                                                                    ro
                                                                                                    o
                                              MEYERKORD & MEYERKORD                                 O
                                                                                                    CO
                                                                                                    o
                                                                                                    CO
                                      By:     /s/ Brian D. Kurth                                    >
                                              Brian D. Kurth,            #59651                     2
                                              Attorneys for Plaintiff
                                              1717 Park Avenue
                                              St. Louis, Missouri 63104
                                              (314) 436-9958
                                              (314) 571-7138 (Facsimile)
BDK/s




                                                    5
           Case: 4:20-cv-00353-SRC Doc. #: 1-1 Filed: 03/04/20 Page: 25 of 25 PageID #: 29


             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC00135                               Special Process Server 1
REX M BURLISON                                                                                                                D CONDER
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
ANTIONE FRANKLIN                                                BRIAN KURTH                                             Special Process Server 2
                                                                1717 PARK AVENUE
                                                          vs.   ST LOUIS, MO 63104                                      Special Process Server 3
Defendant/Respondent:                                           Court Address:
ALLIED SERVICES LLC                                             CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Pers Injury-Vehicular                                        SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                Alias Summons in Civil Case
  The State of Missouri to: TIMOTHY HARTUPEE
                            Alias:
 1744 APPLE HILL DRIVE
 ARNOLD, MO 63010
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  March 2, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-1233             1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
